Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-19-2006

USA v. Emanuel
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2087




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Emanuel" (2006). 2006 Decisions. Paper 69.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/69


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL




     IN THE UNITED STATES COURT
              OF APPEALS
         FOR THE THIRD CIRCUIT


                 NO. 06-2087


       UNITED STATES OF AMERICA

                       v.

           RASHEDE EMANUEL
               Appellant




       On Appeal From the District Court
  of the Virgin Islands, Division of St. Croix
     (D.C. Crim. Action No. 05-cr-00011)
   District Judge: Hon. Anne E. Thompson




Submitted Pursuant to Third Circuit LAR 34.1(a)
              December 7, 2006


BEFORE: McKEE, BARRY and STAPLETON,
            Circuit Judges

         (Filed: December 19, 2006 )
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Appellant Rashede Emanuel pled guilty to possession of a firearm with an

obliterated serial number in violation of 18 U.S.C. § 922(k). Pursuant to a plea agreement

under Fed. R. Crim. Proc. 11(c)(1)(C), he agreed to a term of imprisonment of fifty-four

(54) months, to which he was subsequently sentenced by the District Court.

       Counsel for Emanuel has filed an appendix and an Anders brief stating that he has

been unable to find a non-frivolous issue for review. The government agrees that no such

issue exists. We have reviewed the indictment, the plea agreement, the “Application for

Permission To Enter Plea of Guilty,” the transcript of the change of plea hearing, and the

transcript of the sentencing hearing. Based on that review, we, too, are unable to identify

a non-frivolous issue. We are satisfied that Emanuel’s plea was voluntarily, knowingly

and intelligently entered and that his sentence was authorized by law.1

       The motion of Emanuel’s counsel to withdraw will be granted, and the judgment

of the District Court will be affirmed.




   1
    Emanuel was afforded the opportunity to file a pro se document identifying non-
frivolous issues and did not respond.

                                             2